                 Case 18-22945-AJC      Doc 62    Filed 09/23/20     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                        Case No. 18-22945-AJC


Pedro E Alvarez,                                                Chapter 7

      Debtor.
______________________________________/

              TRUSTEE’S NOTICE OF TAKING DEBTOR’S 2004 EXAMINATION

         NOTICE IS HEREBY GIVEN that Drew M. Dillworth, the duly appointed and acting
Chapter 7 Trustee herein, by and through his undersigned counsel, and pursuant to Federal
Rule of Bankruptcy Procedure 2004, will conduct an examination of:

         EXAMINEE:    Pedro E Alvarez (If Examinee needs a translator it is Examinee’s
                      responsibility to provide and pay for same).

         PLACE:       James B. Miller, P.A.
                      19 West Flagler Street, Suite 416
                      Miami, FL 33130

         DATE:        October 7th, 2020 at 10:00 a.m.


         This examination may continue from day to day until completed. If the Examinee
receives this Notice less than seven (7) days prior to the scheduled examination (or less than 10
days if the examination is taking place outside of Florida), the examination will be rescheduled
upon timely request to a mutually agreeable time. The examination is pursuant to FRBP 2004
and applicable Local Rule and will be taken before an officer authorized to record the testimony.
The scope of the examination shall be as described in FBRP 2004.
              Case 18-22945-AJC       Doc 62     Filed 09/23/20   Page 2 of 5




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of this Pleading has been
served on this 23rd day of September, 2020, via ECF Service upon: Robert Sanchez,
Esq., as Debtor’s Counsel; Drew M. Dillworth, Chapter 7 Trustee, and the AUST;
and, via U.S. Mail upon Pedro E Alvarez at 18325 Collins Avenue, Apt 209, Sunny
Isles Beach, Fl 33160-2452.


                             CERTIFICATE OF ADMISSION
       I HEREBY CERTIFY that I am admitted to the Bar for the District Court in and for
the Southern District of Florida and duly qualified to practice before this Court as set
forth in Local Rule 2090-1(A).

       Respectfully submitted this 23rd day of September, 2020.


                                                  Trustee’s Counsel
                                                  19 West Flagler Street, Suite 416
                                                  Miami, FL 33130
                                                  Tel. No. (305) 374-0200
                                                  Fax. No. (305) 374-0250
                                                  Email: jbm@title11law.com

                                                  ______/s/______________
                                                  JAMES B. MILLER, ESQ.
                                                  Florida Bar No. 0009164




                                             2
     Case 18-22945-AJC           Doc 62   Filed 09/23/20      Page 3 of 5




                                    EXHIBIT “A”
                            I.      DEFINITIONS

A.   the term “Representative” shall mean any and all agents, employees, servants,
     officers, directors, attorneys, or other persons acting or purporting to act on behalf
     of the persons in question (the “Debtor” in this bankruptcy proceeding)

B.   The term “Person(s)” shall mean the plural as well as the singular and shall
     include any natural person, corporation, partnership, joint venture, association,
     government agency, and every other form of entity cognizable at law.

C.   The terms “You” and “Your” refer to the Debtor, jointly and individually as the
     case may apply to bring into the gambit the maximum amount of information
     and/or documents requested).

D.   The term “Document” shall mean the original and any copy whether different
     from the original by reason of any notation made on such copies or otherwise,
     regardless of the origin or location, of any written, recorded, transcribed, punched,
     taped, films or graphic matter, however produced or reproduced, including, but
     not limited to, any correspondence, notes, logs, journals, reports, letter,
     memoranda, notes, diaries, statistics, minutes, contracts, studies, checks,
     statements, receipts, returns, summaries, pamphlets, prospectuses, interoffice and
     intraoffice telephone calls, meetings or other communications, bulletins, printed
     matter, computer printouts, teletypes, telecopies, telefax, invoices, worksheets
     (and all drafts, alterations, modifications or changes to any of the foregoing);
     graphic and oral record or representations of any kind, including without
     limitation, photographs, charts, graphs, diagrams, illustrations, drawings,
     microfiche, microfilm, video tape recordings, motion pictures, electronic,
     mechanical or electrical records or representations of any kind, including without
     limitation, tapes, cassettes, discs and recordings.

E.   The term “All Documents” shall mean any document as above defined known to
     you and every such document which can be located or discovered by reasonably
     diligent efforts.

F.   The term “Communication” shall mean any oral or written utterance, notation or
     statement of any nature whatsoever, by and to whosoever made, including, but not
     limited to, correspondence, conversations, dialogues, discussions, interviews,
     conferences, meetings, consultations, agreements and the understandings between
     or among two or more people.

G.   The terms “Identification,” “Identify,” and/or “Identity,” when used is
     reference to (a) a natural individual, require you to state his or her full name and
     residential and business addresses: (b) a corporation, require you to state its full
     Case 18-22945-AJC          Doc 62      Filed 09/23/20     Page 4 of 5




     corporate name and any names under which it does business, its state of
     incorporation, the address of its principal place of businesses, and the addresses of
     all of its offices in the State of Florida; (c) a business, require you to state the full
     name or style under which the business is conducted, its business address or
     addresses, the types of businesses in which it is engaged, the geographic areas in
     which it conducts those business, and the identity of the person or persons who
     own, operate, and control the business; (d) a document, require you to state the
     number of pages and the nature of the document (e.g., letter or memorandum), its
     title, its date, the name or names of its authors and recipients, and its present
     location and custodian; (e) a communication, require you, if any part of the
     communication was written, to identify the document or documents which refer to
     or evidence the communication, and, to the extent that the communication was
     non-written, to identify the persons participating in the communication and to
     state the date, manner, place and substance of the communication.

H.   The term “Describe in Detail” shall mean to recite the information in your
     possession for each separate and distinct act, instance, occurrence, or
     communication, including the date, location and identity of each and every person
     present or involved, and the identity of each and every communication and each
     and every document which related to the act, instance, occurrence or
     communication.

I.   The term “Referring to” or “Relating to” means in any way directly or
     indirectly, concerning, referring to, disclosing, describing, confirming, supporting,
     evidencing or representing.

J.   The term “And” and “Or”, as used herein, are both conjunctive and disjunctive.

K.   All singular words include the plural, and all plural words include the singular.

L.   All works in the present tense include the past, and all works in the past tense
     include the present.

M.   Each paragraph herein shall be construed independently and not by reference to
     any other paragraph for the purpose of limitation.

N.   You are required to produce all documents requested by the request for
     production which are in your custody or subject to your control, and to use
     reasonable diligence to locate and produce such documents. If any documents
     cannot be located or no longer exists, you are requested to provide an explanation
     and to identify the last known location and custodian of the document. If you
     contend that you are entitled to withhold from review any or all documents
     identified herein on the basis of any privilege, then do the following with respect
     to each and every document so withheld: (a) describe the nature of the document
     (e.g., letter or memorandum); (b) state the date of the document; (c) identify the
     persons who sent and received the original and a copy of the document; (d) state
                                        4
     Case 18-22945-AJC        Doc 62     Filed 09/23/20     Page 5 of 5




     the subject matter of the document; and (e) state the basis upon which you
     contend you are entitled to withhold the document from production.

O.   Unless otherwise instructed, the relevant time period for all responsive
     documents shall be four year prior to and through the date of filing the bankruptcy
     petition to the present.

P.   The terms “Debtor,” “Pedro E Alvarez”, “You” and/or “Yours” refers to the
     Debtor in this bankruptcy proceeding, jointly and severally, together with any and
     all, present and former agents, employees, representatives, servants, attorneys or
     other persons acting or purporting to act on behalf of Debtor.

Q.   The term “Trustee” refers to the Bankruptcy Trustee in Case No. 18-22945-
     AJC, together with any and all, present and former agents, employees, servants,
     attorneys, or other persons acting or purporting to act on behalf of Trustee.
